Mr, Chief Justice Shepard
delivered the opinion of the Court:
It is admitted, as we have seen, that the entry of the relator, Gribhle, was made in due compliance with the statute, and that no formal contest or protest against the validity of the entry has been filed by any person, unless the action of the Secretary in suspending action until an investigation can be made is equivalent thereto. The right to the patent is founded on the proviso of sec. 7 of an act to repeal timber culture laws, and for other purposes, approved March 3, 1891, which reads as follows:
“That after the lapse of two years from the date of the issuance of the receiver’s receipt upon the final entry of any tract of land under the homestead, timber-culture, desert-land, or pre-emption laws, or under this act, and when there shall be *215no pending contest or protest against the validity of such entry, the entryman shall be entitled to a patent conveying the land by him entered, and the same shall be issued to him.” 26 Stat. at L. 1099, chap. 561, U. S. Oomp. Stat. 1901, p. 1521.
The contention on behalf of the relators is that there had been no contest, or protest against the validity of the entry, within the contemplation of this proviso; that the right to the patent thereon became absolute upon the expiration of two years after the certificate was issued; and that thereafter it became the plain ministerial duty of the Secretary to issue the same upon demand.
It is first necessary to determine whether entries under the timber and stone act are covered by the proviso. This depends upon the signification of the word “pre-emption,” as used therein. In its generic sense, pre-emption may include not only this entry, but those also made under the homestead, timber-culture, desert-land, and other laws providing for the disposition of public lands, where the right to purchase, under certain conditions, in preference to others, is conferred. By entry in compliance with the law governing the same the land is, in each case, pre-empted.
In a specific sense and by common usage pre-emption laws meant the early laws relating to the disposition of the public lands, enacted years before the timber-culture, desert-land, and timber and stone acts. If the word was intended to be used in the generic sense in the proviso, there was no occasion whatever for preceding it with the particular recital of entries under the homestead, timber-culture, and desert-land laws. As entries under those laws constitute pre-emptions in the broad sense of the word, their recital would be of no effect unless the word be given its limited signification. And, as all the words of a statute are to be given effect, if reasonable, in its construction, the special recital would seem to indicate that Congress intended that pre-emption should have this restricted meaning. Under the laws recited, either actual settlement and residence, or the actual expenditure of labor and money in improvements upon the land so pre-empted, is required. In all such cases, inspec*216tion could be made at any time, and would necessarily show whether the law had been complied with. Under a timber and stone entry, on the other hand, the purchaser is not required to occupy the land or improve the same. He is required to do nothing beyond making the entry and paying the purchase money. Frauds perpetrated in such entries would necessarily be more difficult to detect than in the others. This would reasonably account for an intention to limit the scope of the proviso to the technical pre-emptions and those of the other classes specifically named.
This construction is confirmed by the language of sec. 4 of the act of March 3, 1891 (26 Stat. at L. 1097, chap. 561, U. S. Oomp. Stat. 1901, p. 1388). That section repeals chapter 4 of title 32, Eev. Stat., U. S. Comp. Stat. 1901, p. 1379, which relates to pre-emptions (excepting several sections of the same), and “all other laws allowing pre-emptions of the public lands of the United States.”
Giving the word as herein used the broad signification claimed for it in sec. 7, for which there is, at least, as strong a reason, there would be an express repeal of the timber and stone law under which relators’ entry was long thereafter made.
The repealing clause excepted all such bona fide pre-emption entries as may have been initiated before its date, and provided for their perfection. It was to such entries as well as those under the laws mentioned that the proviso of sec. 7 was intended to apply. As the proviso does not extend to the entry under consideration, the Secretary is under no duty to issue the patent which a court can enforce. It is unimportant to consider any other question that has been argued. The judgment must be affirmed with costs. Affirmed.